DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 29-34 in the reply filed on 03/01/2021 is acknowledged. The traversal is on the ground(s) that is not found persuasive because examiner demonstrated the invention diversion is to two different subject matters. Search for Group 1 which  is diverted to a device for wake-up radio (WUR) signaling and a method, Group 2 is diverted to a non-transitory computer-readable medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations, which will require two different subclass since they have different features. It is determined that different features would cause extra search burden on the examiner. As such the invention would require two different field of search classes to cover all claims limitation as put forth.
The requirement is still deemed proper and is therefore made FINAL.

Notes on Claim Interpretation
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/21/2019 have been placed in record and considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

  
Claims 21, 23, 25-28, 35-37, 39-40 are rejected under 35 U.S.C. 102 either “(a)(1)” or “(a)(2)” or both as being anticipated by MERLIN et al. (US 20140112229 A1; hereinafter as “MERLIN”).
 
MERLIN discloses “METHOD AND APPARATUS USING AN ULTRA LOW POWER SIGNAL WITH SCHEDULED POWER SAVE MODES” (Title).

With respect to independent claims: 
Regarding claim 21, MERLIN teaches a device (Fig. 9: Access Point 104) for wake-up radio (WUR) signaling (AP send wakeup signal to STA: [0165]), the device (Fig. 9: Access Point 104) comprising memory (wireless device/AP with memory: [0109]-[0110], Fig. 2) and processing circuitry (Wireless Device/AP with Processor: [0109]-[0110], Fig. 2) configured to: 
Determine a reference timing synchronization function time (See Fig. 18: Aforesaid AP synchronize with Station/UE: [0037];  “Wireless devices including APs may send pages or ULP messages for timing synchronization with one or more devices including STAs”: [0075], [0081]; …[0086];   Aforesaid AP sends ULP message synchronize for schedule  new TUT or Service period:  [0144]); 


    PNG
    media_image1.png
    477
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    457
    539
    media_image2.png
    Greyscale



determine a time being offset from the from the reference timing synchronization function time (AP and STA synchronization for commutations: [0075]; Aforesaid “AP may send ultra-low power (ULP) messages indicating broadcast or multicast BUs are available, or that the AP wants all the active STAs to start contention”: [0156]; OFFSET is set when “STA is expected to receive”:  [0156]), the time associated with a first target wake-up radio beacon transmission time (TWBTT) (“the STA and AP agree on a wake up time for UL and DL data exchange. The synch frame sent by the AP at the TWT slot boundary to enable faster UL medium access: [0091]; Offset time with “periodic Target Beacon Transit Times (TBTT).” [0156]; “AP 104 may transmit the target wake up time indication. The AP 104 transmits an activation or wake-up page according to the target wake up time”: [0165]; Also Fig. 2604: [0182]-[0183]); 


Determine a WUR beacon interval (Define/Determine a beacon interval: [0101]); also,”the AP defines at least one Target ULP Beacon Time (TUBT)”: [0183])
the WUR beacon interval beginning at the time, wherein the WUR beacon interval is an interval between the first TWBTT and a second TWBTT (Aforesaid “ ULP message beacon (TUBT) may be defined relative to beacon timing (TBTT)” : [0183]; the AP assumes the STA transitions from doze state to ULP state in time for TUBT. In some implementations, the AP assumes the STA transitions from ULP state to awake state in time for the TBTT when there is data for the STA. In some implementations, if no wake up signal is sent, the AP assumes the STA transitions from ULP back to doze right after TUBT and the STA stays in doze state until it's time for the next TUBT: [0185]); and 
Cause to send, to a first device (STA: [0185]), a frame comprising an indication of the time (see fig. 26: element 2608: AP Sends ULP Message to STA: [0185], Fig. 9: Beacon to Station: [0165]).  

Regarding claim 35, MERLIN teaches a method Fig. 9, Fig. 26-27) comprising: determining, by processing circuitry of an access point, a reference timing synchronization function time; determining a time being offset from the from the reference timing synchronization function time, the time associated with a first target wake-up radio beacon transmission time (TWBTT); determining a wake-up radio (WUR) beacon interval, the WUR beacon interval beginning at the time, wherein the WUR claim 21).   

With respect to dependent claims: 
Regarding claims 22/36, MERLIN teaches, the frame further comprising an indication of the WUR beacon interval (AP and STA agree in short time interval when AP/transmitter and STA/receives does not exchange signal in DOSE STATE: [0058]; STA would send a ULP message at certain target times and/or time intervals: [0064]; Aforesaid “ ULP messages instruct the wireless device to transition the primary receiver to sleep [==an indication of the WUR beacon interval]”: [0074], [0139]).  

Regarding claims 23/37, MERLIN teaches, wherein the frame is a management frame (The format of the short paging signal is agreed between AP and STA at the association or later through a management frame exchange: [0063]; The STA may send a management frame to the AP including the above requests and any other parameters that may be required, such as a suggested time for the TWT: [0085]).  


Regarding claims 25/39, MERLIN teaches the device of claim 1, wherein the processing circuitry is further configured to cause to send a WUR beacon at the first TWBTT ([0086], [0156], and [0187]).  

Regarding claims 26/40, MERLIN teaches device of claim 25, wherein the processing circuitry is further configured to cause to send a second WUR beacon at the second TWBTT ([0086], [0156], and [0187]).  

Regarding claim 27, MERLIN teaches The device of claim 21, further comprising at least one transceiver configured to send or receive one or more signals, the one or more signals comprising at least one of the frame or a WUR beacon (WAKE UP Page (Delayed) or Delayed Trigger in Fig. 15: [0169]-[0170]).
  
Regarding claim 28, MERLIN teaches the device of claim 27, further comprising at least one antenna coupled to the at least one transceiver (An antenna 216 may be attached to the housing 208 and electrically coupled to the transceiver 214. The wireless device 202 may also include (not shown) multiple transmitters, multiple receivers, multiple transceivers, and/or multiple antennas. : 0115]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24, 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over MERLIN et al. (US 20140112229 A1; hereinafter as “MERLIN”). In view of JAFARIAN et al. (US 20140334365 A1; hereinafter as “JAFARIAN). 


Regarding claims 24/38, MERLIN teaches respective independent claim above. MERLIN does not explicitly disclose: wherein the time is offset from the reference timing synchronization function time by a time value greater than zero.

JAFARIAN, in the same field of endeavor, wherein the time is offset from the reference timing synchronization function time by a time value greater than zero  (an offset value relative to a reference time, said offset value being used to adjust target wakeup times and a transmitter configured to signal the offset value to the one or more wireless devices in the group: [0007]-[0011]; offset value is greater than zero: [0051]; This offset value, for example, may be a TSF value indicated by 6 bytes: [0059]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of JAFARIAN to the system of AAAAA in order to utilize a frequency range that has greater wireless range than other IEEE 802.11 groups and has lower obstruction losses (JAFARIAN, [0002]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466